Title: [From Thomas Jefferson to Benjamin Harrison, 9? May 1780]
From: Jefferson, Thomas
To: Harrison, Benjamin


[Richmond, 9? May 1780. JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by session and date of publication), May 1780, 1827 edn., p. 4 (9 May): “The Speaker laid before the House a letter from the Governor, enclosing several others addressed to the executive, and sundry resolutions of Congress, with other papers, and stating several matters for the consideration of the General Assembly; and the said letters, papers and resolutions being read, were ordered to lie on the table.” Later the same  day: “Ordered, That the letters and papers from the Governor, which were ordered to lie on the table, be referred to the committee of the whole House on the state of the Commonwealth.” Letter not located and enclosures not clearly identifiable, though one of the subjects of TJ’s letter was certainly the withdrawal of G. R. Clark’s forces to the Ohio; see TJ to Harrison, 14 June 1780, referring to the missing letter.]
